Citation Nr: 0413272	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  99-16 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether the veteran has presented new and material evidence 
to reopen a claim for entitlement to service connection for a 
low back and right hand disability.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from May 1956 to 
June 1956.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, finding that new and material 
evidence had not been submitted to reopen the veteran's claim 
for a low back and right hand disability.  

A video conference hearing was held before the undersigned in 
July 2001, where a Veterans Benefits Counselor assisted the 
veteran.  

In September 2001 the Board remanded the case for certain 
development.  In December 2002 the Board issued a decision 
denying reopening the veteran's claim, based on the absence 
of new and material evidence.  The veteran appealed the case 
to the United States Court of Appeals for Veterans Claims 
(Court), and the Court issued an Order in October 2003 
granting a Joint Motion for Remand, vacating the September 
2001 Board decision and remanding the case for readjudication 
consistent with the joint motion.  


REMAND

Pursuant to the October 2003 Joint Motion for Remand, noted 
above, the parties agreed that the Board had not fulfilled 
the requirements of 38 U.S.C. § 5103(a)  (West 2002) as 
amended by the Veterans Claims Assistance Act of 2000 (VCAA), 
and 38 C.F.R. § 3.159(b) (2003).  Specifically, while the 
Board in its December 2002 decision noted that the veteran 
had been informed by a March 2002 supplemental statement of 
the case that his case was deficient in not providing new and 
material evidence sufficient to reopen his claim, the Board 
failed to recognize that the RO had not informed the veteran 
of the specific type of evidence necessary to reopen his 
particular claim, and also failed to inform the veteran what 
evidence he would have to submit, and what evidence would be 
obtained by VA, in furtherance of his request to reopen his 
claim.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

Upon remand, VA must notify the veteran of the evidence that 
has been obtained by VA, provide notice of evidence that is 
still needed to reopen and to substantiate the appealed 
claim, provide notice of specific evidence that the claimant 
is expected to provide, provide notice that the claimant 
should submit any additional evidence he may have in 
furtherance of his claim; and provide notice of what specific 
portion of the evidence necessary to substantiate the claim 
VA will secure.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, in retrospect, VCAA notice has also not been 
issued to the veteran in the correct chronological sequence, 
with notice prior to initial RO adjudication, as set forth in 
38 U.S.C.A. §§ 5100, 5103(a).  Thus, additional development 
is necessary, to include addressing whether the appellant has 
been prejudiced in development and adjudication of the claims 
remanded here, by VA's failure to follow the VCAA development 
sequence outlined in the law.  

Accordingly, the Board finds that the following additional 
development is warranted:

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is 
completed.  The RO should notify the 
veteran of the evidence not of record 
necessary to substantiate his 
remanded claim, notice of the 
specific information and evidence 
that VA will obtain, and notice of 
the specific information and evidence 
that he must submit.  The RO must 
explain to the veteran applicability 
of the law governing requests to 
reopen claims, as applicable to his 
particular claim on appeal.  In so 
doing, the RO must provide notice of 
the evidence that the veteran must 
submit to reopen his particular claim 
on appeal, and notice of evidence VA 
will obtain in furtherance of the 
veteran's request to reopen his 
particular claim on appeal.  The RO 
should also then notify the appellant 
that it is his responsibility to 
submit all pertinent evidence in his 
possession.  The RO should inform the 
veteran that VA will make efforts to 
obtain any additional as-yet-
unobtained relevant governmental 
evidence, such as VA medical records, 
or records from government agencies, 
if he identifies such records and the 
custodians thereof, but that it is 
the veteran's responsibility to 
submit evidence from private sources 
to support his request to reopen.  
The RO must notify the veteran of 
evidence he identified that could not 
be obtained so that he may attempt to 
obtain the evidence himself.  The RO 
must notify the veteran that it is 
ultimately his responsibility to 
submit evidence to support his claim.  
The RO must also notify the veteran 
that he should submit all evidence in 
his possession in furtherance of his 
claim.  If the claim is reopened, 
appropriate VCAA development notice 
should also be given with regard to 
the claim for benefits and its 
adjudication on the merits.  

2.  The RO should also specifically 
make a determination as to whether it 
was prejudicial error for the RO not 
to have notified the claimant of 
applicability of the provisions of 
the VCAA prior to initial RO 
adjudication of the claimant's 
request to reopen his claim on 
appeal.  38 U.S.C.A. §§ 5100, 
5103(a).  

3.  The RO should ask the veteran to 
identify all medical records, VA or 
private, which may be pertinent to 
his remanded claim but have not yet 
been associated with the claims 
folder.  The RO should inform the 
veteran that he must submit pertinent 
private medical records to support 
reopening of his claim, and he should 
be informed that VA will not obtain 
such records for him prior to his 
submitting sufficient evidence to 
warrant reopening of his claim.  The 
RO must notify him that he is 
responsible for securing these 
private records if he desires that VA 
consider them.  He should be informed 
that VA will obtain all VA medical 
records about which it knows.  
Thereafter, the RO should attempt to 
obtain all indicated VA records which 
are not already in the claims file.  
This should include VA records 
created subsequent to prior VA 
development requests.  All records 
and responses received should be 
associated with the claims folder.  

4.  Thereafter, and following any 
other appropriate development, the RO 
must readjudicate the remanded claim.  
If the determination remains adverse, 
the RO must provide the veteran with 
a supplemental statement of the case 
which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The RO should afford the 
veteran the applicable time to 
respond.  The RO must afford 
particular care and attention to 
ensuring that VA has provided the 
veteran complete notice of what VA 
will do and what he must do in 
support of his claims.  Quartuccio.  
Care must be exercised to ensure that 
prejudicial error did not result from 
any failure to provide complete and 
timely notice, pursuant to the 
chronological sequence set forth at 
38 U.S.C.A. §§ 5100, 5103(a) as 
applicable to his claims.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




